       Case 1:20-cv-00948 ECF No. 1 filed 09/29/20 PageID.1 Page 1 of 19




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN


RUTH JOHNSON, TERRI LYNN
LAND, and MARIAN SHERIDAN
       Plaintiffs,
                     v.                        Civil Action No. 1:20-cv-948

 JOCELYN BENSON, Secretary of                         COMPLAINT
 State of the State of Michigan, in her
 official capacity,
       Defendant.



      Plaintiffs, Ruth Johnson, Terri Lynn Land, and Marian Sheridan, allege
and state as follows:

                          NATURE OF THE ACTION
      1.    The Constitution delegates to Congress the power to set the
“Times” of presidential elections and to state legislatures the power to set their
“Manner.” The Michigan Secretary of State is neither Congress nor the Michi-
gan Legislature, yet she has acted to rewrite the times and manner of elections
in Michigan. This policy, and the procedures the Secretary is enforcing under it,
are unconstitutional and preempted by federal law.
      2.    The Michigan Legislature has established a bright-line deadline of
8:00 p.m. on November 3, 2020—the Election Day Congress set by law—for
mail-in ballots to arrive at polling places. Ballots that fail to meet this deadline
are not to be counted. The Secretary, however, has acted to move that deadline
       Case 1:20-cv-00948 ECF No. 1 filed 09/29/20 PageID.2 Page 2 of 19




by fourteen days, in conflict both with State statute and the very regulations the
Secretary has promulgated to implement it (which acknowledge the 8:00 p.m.

November 3 deadline). This is a federal constitutional violation because Article
II mandates that Congress and state legislatures set the times and manner of
elections. The Secretary has no such authority, and her policy to violate Michi-
gan law is ultra vires.
      3.     This policy to abandon the Legislature’s role in establishing the time
and manner of elections threatens the integrity of the upcoming election, will

result in widespread and severe vote dilution, will (at a minimum) create sub-
stantial uncertainty and delay over Michigan’s ability to certify its results, and
casts in substantial doubt whether the United States Congress will even accept
the results of the popular vote in Michigan, even though it was clearly the Mich-
igan Legislature’s intent to satisfy a statutory safe harbor binding Congress to
the popular vote. Plaintiffs, registered voters in Michigan and certified electors,
will be irreparably harmed in all of these ways and respectfully request that the
Court declare the Secretary’s policy unlawful and enjoin it.
                          JURISDICTION AND VENUE
      4.     This action arises under the United States Constitution, 42 U.S.C.
§ 1983, and the doctrine recognized in Ex Parte Young, 209 U.S. 123 (1908). Ju-
risdiction is proper under 28 U.S.C. § 1331 because the plaintiffs’ claims arise
under the United States Constitution.




                                         2
       Case 1:20-cv-00948 ECF No. 1 filed 09/29/20 PageID.3 Page 3 of 19




      5.     Venue is proper under 28 U.S.C. § 1391(b) in this Court because the
defendant resides in this district and the events or omissions giving rise to the

claim occurred in this district.

                                   PARTIES
      6.     Plaintiff Ruth Johnson is a resident of Oakland County, Michigan,
and a registered Michigan voter. Senator Johnson served as the Secretary of
State of Michigan from 2011 to 2019, and currently represents the 14th District
of Michigan in the Michigan Senate.
      7.     Plaintiff Terri Lynn Land is a resident of Kent County, Michigan,
and a registered Michigan voter. Ms. Land served as the Secretary of State of
Michigan from 2003 to 2011, and is currently a candidate for the Wayne State
University Board of Governors. Ms. Land has also been certified pursuant to
Mich. Comp. Laws § 168.42 as a nominee of the Republican Party to be an elec-
tor for the State of Michigan in the 2020 presidential election
      8.     Plaintiff Marian Sheridan is a resident of Oakland County, Michi-
gan, and a registered Michigan voter. Ms. Sheridan has also been certified pur-

suant to Mich. Comp. Laws § 168.42 as a nominee of the Republican Party to
be an elector for the State of Michigan in the 2020 presidential election
      9.     Defendant Jocelyn Benson (“the Secretary”) is the Secretary of State
of Michigan and is named as a Defendant in her official capacity. The Secretary
is the State’s chief elections administrator and administers election laws in Mich-
igan. Among other duties, she “issue[s] instructions and promulgate[s]

rules…for the conduct of elections and registrations in accordance with the laws


                                        3
       Case 1:20-cv-00948 ECF No. 1 filed 09/29/20 PageID.4 Page 4 of 19




of this state” and “[a]dvise[s] and direct[s] local election officials as to the proper
methods of conducting elections.” Mich. Comp. Laws § 168.31. The Secretary

is also responsible for “prescrib[ing] the procedures for election audits that in-
clude reviewing the documents, ballots, and procedures used during an elec-
tion…” Id. § 168.31a (2). The Secretary has acted under color of state law at all
times relevant to this action.

                          FACTUAL ALLEGATIONS
      A.     Federal Law Establishes an Election Day and Prohibits Voting
             After Election Day
      10.    The executive power of the United States is vested in the President.

      11.    The Constitution establishes state and federal roles for the promul-
gation of the law governing presidential elections.
      12.    The states’ role is governed by Article II, § 1, cl. 2, which provides
that “[e]ach State shall appoint, in such Manner as the Legislature thereof may
direct, a Number of Electors, equal to the whole Number of Senators and Rep-
resentatives to which the State may be entitled in the Congress.”

      13.    The term “Legislature” in this provision means what it says. The
legislature of each state, not its executive actors or courts, has authority to define
the “Manner” of choosing electors. See, e.g., McPherson v. Blacker, 146 U.S. 1, 25
(1892).
      14.    The role of Congress is governed by Article II, § 1, cl. 4, which pro-
vides that “Congress may determine the Time of chusing the Electors, and the




                                          4
       Case 1:20-cv-00948 ECF No. 1 filed 09/29/20 PageID.5 Page 5 of 19




Day on which they shall give their Votes; which Day shall be the same through-
out the United States.”

      15.   Congress has acted under this authority to set the time of choosing
electors, which is now accomplished in all states by some form of popular vote.
      16.   Various statutes, taken together, “mandate[] holding all elections
for Congress and the Presidency on a single day throughout the Union.” Foster
v. Love, 522 U.S. 67, 70 (1997). This “immediate act of the people of America”
protects the selection of the President from “cabal, intrigue, and corruption.”

The Federalist No. 68 at 459 (Hamilton) (Cooke ed., 1961).
      17.   Further, it is “without question [that] Congress has the authority to
compel states to hold these elections on the dates it specifies.” Voting Integrity
Project, Inc. v. Keisling, 259 F.3d 1169, 1170 (9th Cir. 2001). And courts have
long-rejected laws which “purport[] to extend beyond the election day the time
within which voters’ ballots may be received by the election officials for the elec-
tion of presidential electors” because such actions “conflict with the constitu-
tional congressional Act which requires the electing be done on election day.”
Maddox v. Bd. of State Canvassers, 149 P.2d 112, 115 (Mont. 1944).
      18.   In a statute setting the familiar Election Day, Congress provided
that “[t]he electors of President and Vice President shall be appointed, in each
State, on the Tuesday next after the first Monday in November, in every fourth
year succeeding every election of a President and Vice President.” 3 U.S.C. § 1.
      19.   As applied in the year 2020, this statute sets Tuesday, November 3,
as Election Day.


                                         5
       Case 1:20-cv-00948 ECF No. 1 filed 09/29/20 PageID.6 Page 6 of 19




      20.     This statute necessarily forbids states from holding votes for the
presidency after November 3. Another statute provides: “Whenever any State

has held an election for the purpose of choosing electors, and has failed to make
a choice on the day prescribed by law, the electors may be appointed on a sub-
sequent day in such a manner as the legislature of such State may direct.” 3
U.S.C. § 2.
      21.     This statute only applies if a state has held an election and failed “to
make a choice on the day prescribed by law….” It does not authorize states to

allow voting in that election on days after the Tuesday after the first Monday in
November.
      22.     Congress also set the time for electors appointed in each state to
meet and vote: “The electors of President and Vice President of each State shall
meet and give their votes on the first Monday after the second Wednesday in
December next following their appointment at such place in each State as the
legislature of such State shall direct.” 3 U.S.C. § 7.
      23.     As applied in the year 2020, the date for electors to meet and vote is
December 14.
      24.     A state that fails to comply with these acts of Congress forfeits its
votes in the Electoral College.
      25.     Congress also provided a statutory safe harbor to allow states to pro-
vide a binding determination of its electors’ vote. 3 U.S.C. § 5.
      26.     To qualify for the safe harbor, a state must have “provided, by laws
enacted prior to the day fixed for the appointment of electors” a means of


                                          6
       Case 1:20-cv-00948 ECF No. 1 filed 09/29/20 PageID.7 Page 7 of 19




determining “any controversy or contest concerning the appointment of” elec-
tors, and must have completed the process “at least six days before the time fixed

for the meeting of the electors.” 3 U.S.C. § 5.
      27.   As applied in the year 2020, the safe-harbor deadline is December
8.

      B.    Michigan State Law Requires Ballots to Be Received by Election
            Day To Be Counted in Presidential Contests
      28.   For purposes of Article II, § 1, cl. 2, the “Legislature” of Michigan
is the Michigan Legislature.
      29.   The Michigan Legislature has exercised its constitutional duty to
establish rules governing the manner of presidential elections.
      30.   Michigan assigns all of its electors to the presidential candidate who
receives the “greatest number of votes” in the statewide vote. Mich. Comp. Laws
§ 168.42.
      31.   As to the time of elections, the Michigan Legislature has followed

the law of Congress.
      32.   Michigan statutes, like federal law, set the state general election as
the first Tuesday after the first Monday of November in each election year.

Mich. Comp. Laws § 168.641.
      33.   Voters may vote in person at polling places set up in each “election
precinct.” Mich. Comp. Laws § 168.654. Michigan law requires that polling

places be interspersed through the population to ensure that “not more than 1




                                        7
       Case 1:20-cv-00948 ECF No. 1 filed 09/29/20 PageID.8 Page 8 of 19




polling place is provided for all qualified and registered electors residing” in each
election precinct. Id.

      34.    Voters who vote in person on Election Day must be in line at the
polling place before 8:00 p.m. on voting day, when the polls close. “On the day
of any election, the polls shall be opened at 7 o’clock in the forenoon, and shall
be continuously open until 8 o’clock in the afternoon and no longer. Every qual-
ified elector present and in line at the polls at the hour prescribed for the closing
thereof shall be allowed to vote.” Mich. Comp. Laws § 168.720. In-person vot-

ing is not permitted after Election Day.
      35.    The Michigan Constitution authorizes registered voters “to vote an
absent voter ballot without giving a reason, during the forty (40) days before an
election, and the right to choose whether the absent voter ballot is applied for,
received and submitted in person or by mail.” Mich. Const. Art. 2, § 4.
      36.    Michigan law requires county officials to prepare absentee ballot ap-
plications, as well as print and distribute absentee ballots to those voters who
have requested them by mail. See Mich. Comp. Laws §§ 168.759a, 168.759b.
      37.    No different from voters who elect to vote in person, those who elect
to vote by mail must vote on or before Election Day, not after Election Day.
Michigan law provides that “[t]he ballot must reach the clerk or an authorized
assistant of the clerk before the close of the polls on election day. An absent voter
ballot received by the clerk or assistant of the clerk after the close of the polls on
election day will not be counted.” Mich. Comp. Laws § 168.764a.




                                          8
       Case 1:20-cv-00948 ECF No. 1 filed 09/29/20 PageID.9 Page 9 of 19




      38.    The law requires that any ballot received on Election Day “must be
returned to the clerk in time to be delivered to the polls prior to 8 p.m. on election

day.” Mich. Comp. Laws § 168.759b. In this way, the law enacted by the Mich-
igan Legislature does not permit the counting of votes contained in absentee
ballots received after the 8:00 p.m. deadline.1

      39.    Regardless of the postmark (or lack thereof) on an absentee ballot,
under Michigan law, it must be received prior to 8 p.m. on Election Day to be
counted.
      40.    The Secretary of State is required to “prescribe the procedures for
election audits that include reviewing the documents, ballots, and procedures
used during an election…” Mich. Comp. Laws § 168.31a (2). Those rules must
be consistent with Michigan and federal statutes
      41.    The Secretary has previously promulgated rules establishing elec-
tion procedures, and they are consistent with Michigan and federal statutes. The

Secretary publishes an “Election Officials’ Manual” with 18 chapters outlining
election rules and procedures. In Chapter 6, titled “Michigan’s Absentee Voting
Process,” the Secretary acknowledges that Michigan law provides that “[a]bsen-

tee ballots must be returned to the clerk by 8:00 p.m. on Election Day.” Election
Officials’ Manual, Chapter 6, at 7 (last updated November 2019).2 The


1
  Michigan law provides a limited exception for overseas absentee voters to
whom absentee voter ballots were not timely transmitted, Mich. Comp. Laws
§ 168.759a, and Plaintiffs’ claims here do not concern that exception.
2
  Available at https://www.michigan.gov/docu-
ments/sos/VI_Michigans_Absentee_Voting_Process_265992_7.pdf.

                                          9
      Case 1:20-cv-00948 ECF No. 1 filed 09/29/20 PageID.10 Page 10 of 19




Secretary’s website also continues to recognize that Michigan law provides that
“absentee ballot[s] must be received by your city or township clerk by 8 p.m. on

Election Day” to be counted.3
      42.   These regulations demonstrate that the Secretary understands
Michigan statutes to establish a non-negotiable deadline of receipt of ballots by
8:00 p.m. on Election Day.

      C.    The Secretary’s Policy of Non-Enforcement of the Legislature’s
            Deadline for Receipt of Absentee Ballots
      43.   In May 2020, registered Michigan voters and the League of Women
Voters of Michigan filed a mandamus complaint against the Secretary in the
Michigan Court of Appeals, challenging the constitutionality of the Legislature’s
deadline for receiving absentee ballots. League of Women Voters of Mich. v. Sec’y of
State, Case No. 353654, Mich. Ct. of Appeals (May 22, 2020) (“League of Women
Voters”).
      44.   In July 2020, the Michigan Court of Appeals issued its decision, up-

holding the Legislature’s requirement that absentee ballots must be received by
8 p.m. on Election Day. In that case, the Secretary did not oppose the plaintiffs’
argument to extend the deadline for receiving absentee ballots.
      45.   The Court of Appeals explained that “it is one thing for parties in a
particular action to reach an agreement that only affects those parties in that
action. It is yet another thing to allow parties to reach an agreement that would


3
 Michigan Secretary of State, Vote at home/absentee voting, available at
https://mvic.sos.state.mi.us/Home/VoteAtHome (last accessed on September
28, 2020).

                                        10
         Case 1:20-cv-00948 ECF No. 1 filed 09/29/20 PageID.11 Page 11 of 19




affect the entire state by means of an agreement as to the proper interpretation
of a statute or the Constitution as will be applied generally.” League of Women

Voters, Op. at 4 (July 14, 2020).
         46.   After losing, the plaintiffs in that action applied to the Michigan Su-
preme Court for leave to appeal. The Supreme Court of Michigan denied the
application, leaving the Court of Appeals’ holding intact. The plaintiffs moved
for reconsideration, which the Supreme Court of Michigan denied. In a concur-
ring opinion, Justice Viviano explained that the “Court should not exercise its

discretionary power to grant the application” because “this lawsuit appears to
be a friendly scrimmage brought to obtain a binding result that both sides desire.
Nearly from the start, the defendant Secretary of State has agreed with plaintiffs
that the deadline must be struck down as unconstitutional.” League of Women
Voters, Case No. 161671, Op. at 1 (September 11, 2020) (Viviano, J., concur-
ring).
         47.   Meanwhile, another group of registered Michigan voters and the
Michigan Alliance for Retired Americans (“the State Plaintiffs”) sought another
friendly scrimmage on the same issue and filed a complaint against the Secretary
and Michigan Attorney General in the Michigan Court of Claims. Mich. All. for
Retired Americans, et al. v. Benson, et al., Case No. 20-000108-MM, Mich. Ct. of
Claims (June 2, 2020) (“Michigan Alliance”).
         48.   As in other friendly scrimmages, the complaint challenged, inter
alia, the Election Day receipt requirements applicable to absentee votes. Mich.
Comp. Laws §§ 168.759b, 168.764a. The complaint requested that the Secretary


                                          11
      Case 1:20-cv-00948 ECF No. 1 filed 09/29/20 PageID.12 Page 12 of 19




“count ballots received within 14 days after Election Day.” Complaint, Michigan
Alliance at 38.

      49.    In Michigan Alliance, the Secretary “did not challenge the documen-
tary evidence at the hearing and conceded that the affidavits and documentary
evidence provide an evidentiary record from which this Court can make findings
for purposes of resolving plaintiffs’ request for injunctive relief.” Opinion and
Order, Michigan Alliance, at 2–3 (September 18, 2020), Attachment A.
      50.    The Court refused motions to intervene from the Michigan Senate

and the Michigan House of Representatives, thus excluding adverse parties from
participating in the case in any capacity that would allow them to appeal the
court’s decision that usurped their role under the Constitution in setting the time
and manner of elections.
      51.    After permitting no adversarial evidence or arguments before it, the
Court concluded that the “unrefuted factual record” and “the uncontroverted
data,” supported enjoining the ballot receipt deadline. Id. at 12.
      52.    The Court of Claims enjoined “[e]nforcement of the ballot receipt
deadlines in MCL 168.759b and MCL 168.764a as they relate to the date and
time by which absentee ballots must be received by the clerk in order to be tal-
lied, is enjoined for this election only. All ballots postmarked no later than one
day before election day, i.e., November 2, 2020, and received by the deadline
for certifying election results [fourteen days after Election Day], are eligible to
be counted in the same manner as all provisional ballots.” Id. at 1–2.




                                        12
     Case 1:20-cv-00948 ECF No. 1 filed 09/29/20 PageID.13 Page 13 of 19




      53.   The injunction requires the Secretary to count ballots postmarked
no later than one day before Election Day, but unlike Michigan law, does not

expressly forbid the Secretary or election officials from counting ballots received
within the 14-day window that lack any legible postmark.
      54.   On information and belief, the Secretary intends to allow ballots re-
ceived after November 3 without a legible postmark to be counted.
      55.   Having obtained a result from the Michigan Court of Claims that it
could not obtain from the Michigan Supreme Court or the Michigan Court of

Appeals, the Secretary refused to appeal the decision permitting the non-enforce-
ment of the receipt deadline for absentee ballots.
      56.   In so doing, the Secretary has chosen to abandon the enforcement
of statutes enacted by the Michigan Legislature.
      D.    The Secretary’s Late-Receipt Policy Conflicts with Federal Law
      57.   Article II delegates the power to enact rules regulating the manner
and time of elections to each state legislature and Congress, respectively.
      58.   The Secretary is neither Congress nor the legislature of Michigan.
      59.   The State Plaintiffs that enabled the Secretary’s policy to ignore
state law are neither Congress nor the legislature of Michigan.
      60.   The Secretary’s policy is not promulgated by either Congress or the
Michigan Legislature and is ultra vires.
      61.   The law enacted by the Michigan Legislature provides an 8:00 p.m.
deadline on Election Day for mail-in ballots to arrive. This law is the constitu-

tionally prescribed mandate for Michigan.


                                           13
      Case 1:20-cv-00948 ECF No. 1 filed 09/29/20 PageID.14 Page 14 of 19




      62.    The Secretary is barred from changing the receipt deadline by oper-
ation of Article II of the United States Constitution.

      63.    The late-receipt deadline also usurps the power of the Michigan
Legislature to set the manner of conducting elections. Among other things, it
provides that ballots received up to fourteen days after Election Day will be
counted.
      E.     The Late-Receipt Policy Harms the Plaintiffs
      64.    The Secretary’s policy to count ballots received and even cast after
Election Day harms Plaintiffs.
      65.    All Plaintiffs are registered voters and intend to vote in compliance

with federal and state law.
      66.    Counting votes invalidly cast in violation of federal and state law
substantially increases the pool of total votes cast and dilutes the weight of Plain-
tiffs’ votes. More votes will be counted than the law allows to be counted, result-
ing in paradigmatic vote dilution.
      67.    In addition, the legal infirmity of the extension of the deadline to
receive absentee ballots creates substantial uncertainty about whether persons
casting absentee ballots near Election Day will have their votes counted. This
uncertainty frustrates Plaintiffs’ ability to determine whether to vote in person
(and thereby risk exposure to the Coronavirus) or cast absentee ballots (and
thereby risk that their votes will not be counted).
      68.    Further, the extension of the deadline for receiving absentee ballots

threatens to disenfranchise all Michigan voters. A procedure for resolving


                                         14
      Case 1:20-cv-00948 ECF No. 1 filed 09/29/20 PageID.15 Page 15 of 19




election contests (which the vote-counting process qualifies as) will not satisfy
Congress’s safe harbor of 3 U.S.C. § 5 unless it is resolved “by laws enacted prior

to the day fixed for the appointment of electors.”
      69.    Adherence to this policy over and against Michigan’s “enacted”
laws creates a clear and present danger that Michigan’s election results will not
be accepted under the safe harbor law and therefore will not be accepted by the
United States Congress in determining the winner of the presidential election.
As the Secretary intends to conduct the election, Congress will have no obliga-

tion to respect the popular vote of Michigan’s electorate.
      70.    A further risk is created insofar as the Secretary’s election deadlines
risk placing the resolution of the contest past dates Congress has set for both the
safe harbor and the actual vote of the Electoral College. It will remain unknown
who wins the state’s vote for at least fourteen days after Election Day, and any
contest about the ultimate result is unlikely to reach a conclusion before the safe-
harbor deadline or even before the vote of the Electoral College. There is a sub-
stantial risk that Plaintiffs’ votes will be completely meaningless, if either Mich-
igan loses its representation in the Electoral College or its asserted results do not
qualify for the safe harbor.
      71.    Plaintiffs Land and Sheridan will be subject to harms beyond even
these above-stated harms because they are a pledged electors and have agreed to
participate in the Electoral College. Their participation is in jeopardy, as is the
value and weight of their Electoral College vote, which may not be counted or
may not be treated as binding on the United States Congress.


                                         15
        Case 1:20-cv-00948 ECF No. 1 filed 09/29/20 PageID.16 Page 16 of 19




        72.   These harms are severe and irreparable.

 COUNT I: THE SECRETARY’S POLICY TO RECEIVE ABSENTEE
  BALLOTS AFTER THE 8 P.M. ON ELECTION DAY DEADLINE
EXCEEDS THE SECRETARY’S AUTHORITY TO REGULATE TIMES
        OR MANNER OF PRESIDENTIAL ELECTIONS
        73.   The above-stated allegations are incorporated by reference as if fully
stated herein.
        74.   Article II delegates authority to state legislatures and Congress to
determine the manner and timing of presidential election.

        75.   Congress has set a date for the presidential election this year, No-
vember 3, 2020, and the Michigan State Legislature has set a bright-line deadline
of 8 p.m. on that date for receipt of all absentee ballots.
        76.   The Secretary has acted ultra vires by acceding to a policy that ig-
nores the Legislature’s constitutional role in determining the deadline for when
absentee ballots must be received.
        77.   The extended receipt deadline is contrary to Michigan State Law
setting the receipt deadline as 8:00 p.m. on November 3, 2020, and therefore in
conflict with Article II, which vests authority solely in the state legislature to

modify the manner and time of elections.
        78.   The Secretary has exceeded her authority by extending the deadline
for receiving absentee ballots.
        79.   Therefore, the Secretary’s policy violates Article II of the Constitu-
tion.




                                         16
        Case 1:20-cv-00948 ECF No. 1 filed 09/29/20 PageID.17 Page 17 of 19




        80.   An actual controversy exists between Plaintiffs and Defendant re-
garding the constitutionality of the extended receipt deadline for absentee bal-

lots.
        81.   Plaintiffs are entitled to injunctive relief, a declaration of rights un-
der the United States Constitution and any further necessary or proper relief
against Defendant pursuant to 28 U.S.C. §§ 2201 and 2202.

 COUNT II: THE SECRETARY’S ACCEPTANCE OF BALLOTS CAST
    AFTER ELECTION DAY VIOLATES FEDERAL STATUTES
     GOVERNING THE TIMES OF CHOOSING ELECTORS
        82.   The above-stated allegations are incorporated by reference as if
fully stated herein.
        83.   Article II authorizes only Congress to set the date for presidential
elections.
        84.   Congress has set the date for the presidential election by statute.
As applied in the year 2020, Election Day is Tuesday, November 3.
        85.   On information and belief, the Secretary intends to count absentee
ballots cast up to fourteen days after Election Day if they arrive without a post-
mark.
        86.   This violates 3 U.S.C. § 1 because it permits Michigan voters to
vote for president after Election Day.
        87.   An actual controversy exists between Plaintiffs and Defendant re-
garding the constitutionality of the Defendant’s policy to count absentee allots
received after Election Day.




                                          17
     Case 1:20-cv-00948 ECF No. 1 filed 09/29/20 PageID.18 Page 18 of 19




      88.      Plaintiffs are entitled to a declaration of rights under the United
States Constitution and any further necessary or proper relief against Defend-
ant pursuant to 28 U.S.C. §§ 2201 and 2202.

                              PRAYER FOR RELIEF
      Plaintiffs respectfully request that this court enter judgment against De-
fendant and grant the following relief:
      a.       A declaration that the Secretary’s policy to violate Michigan and

federal law is unconstitutional under Article II;
      b.       A declaration that any policy to count absentee ballots received after
the deadline violates Michigan law setting the deadline for absentee ballots as
8:00 p.m. on Election Day, and federal law, which sets Election Day this year
as November 3, 2020.
      c.       Preliminary and permanent injunctions forbidding the Secretary
from counting, or authorizing the counting of, ballots received in violation of
Michigan law;
      d.       Preliminary and permanent injunctions forbidding the Secretary

from counting, or authorizing the counting of, ballots received in violation of
federal law;
      e.       Costs and attorneys’ fees for the prosecution of this case;
      f.       Any other relief the Court deems necessary or appropriate.




                                          18
     Case 1:20-cv-00948 ECF No. 1 filed 09/29/20 PageID.19 Page 19 of 19




Date: September 29, 2020                  Respectfully submitted,


                                          /s/ Todd A. Dawson
                                          TODD A. DAWSON
                                          BAKER & HOSTETLER LLP
                                          Key Tower, 127 Public
                                          Square
                                          Suite 2000
                                          Cleveland, OH 44114
                                          Phone: (216) 621-0200
                                          Fax: (216) 696-0740
                                          tdawson@bakerlaw.com

                                          DAVID B. RIVKIN*
                                          ANDREW M. GROSSMAN*
                                          RICHARD B. RAILE*
                                          BAKER & HOSTETLER LLP
                                          1050 Connecticut Ave., N.W.
                                          Suite 1100
                                          Washington, DC 20036

                                          Attorneys for Plaintiffs


* Applications for Admission forthcoming




                                     19
